Williams, Judge,
delivered the opinion of the court:
The plaintiff, a lieutenant in the United States Navy, senior grade, sues to recover rental and subsistence allowances on account of a dependent mother, provided in section 4, of the act of June 10,1922, 42 Stat. 625:
“ Sec. 4. That the term ‘ dependent ’ as used in the succeeding sections of this act shall include at all times and in all places a lawful wife and unmarried children under twenty-one years of age. It shall also include the mother of the officer providing she is in fact dependent on him for her chief support.”
The court has construed this section of the statute in numerous cases during recent years. We see no reason to modify or change the rule we have consistently announced in these cases as to what constitutes the dependency of a mother within the meaning of the statute. Applying the rule uniformly announced in these cases to the facts disclosed in the findings the plaintiff is entitled to the increased allowances, provided for an officer of his rank, during the period of the claim.
The entry of judgment, however, will await the coming in of a report from the General Accounting Office of the amount due from the date of the beginning of the claim, July 15, 1927, to March 4, 1932, the last date on? which dependence is shown. It is so ordered.
Whalet, Judge; Littleton-, Judge; Greek-, Judge; and Booth, Ohief Justice, concur.